CONCURRING AND DISSENTING OPINION BY
Judge McCULLOUGH.
I agree with the Majority’s conclusion that the government-issued telephone numbers of the employees of the Office of the Governor are exempt from disclosure pursuant to section 708(b)(6)(i)(A) of the Right-to-Know Law (RTKL), Act of February 14, 2008, P.L. 6, 65 P.S. § 67.708(b)(6)(i)(A).1 For the reasons stated in the dissenting portion of my opinion in Office of the Lieutenant Governor v. Daniel Mohn, 67 A.3d 123, 2013 WL 1749552 (Pa.Cmwlth., No. 1167 C.D.2012, filed April 24, 2013) (McCullough, J. concurring and dissenting), I disagree with the Majority that the disclosure of public employees’ home addresses in conjunction with their middle names does not implicate a discernible privacy right. As in Mohn, I would conclude that the phrase “personal security” in the RTKL includes the basic privacy right that an individual has in his *1113or her home address,2 and I would vacate and remand the matter to the Office of Open Records with the express purpose of permitting the affected individuals to submit an affidavit concerning their privacy rights. Accordingly, I concur in part and dissent in part.

. Even if the personal security exemption did not include a statutorily-based right to privacy, I agree with my esteemed colleague, Judge


. Although the issue was not raised by the parties, I seriously question whether a telephone number, standing alone, is a "record” under section 102 of the RTKL, 65 P.S. § 67.102. In and of itself, a telephone number does not "document a transaction or activity of an agency.” *1113Cohn Jubelirer, that such a right is implied in the RTKL because it is guaranteed by the Pennsylvania Constitution.